81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Wilbur P. HOLLAR;  In re:  Ruth Carol Hollar, Debtors.Wilbur P. Hollar;  Ruth Carol Hollar, Plaintiffs--Appellants,v.William Steven Myers;  Linda West Myers, Defendants--Appellees.
No. 95-2685.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996Decided April 4, 1996.

Wilbur P. Hollar, Ruth Carol Hollar, Appellants Pro Se.
Leslie Gray Frye, Sr., FRYE & BOOTH, Winston-Salem, North Carolina, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellants appeal from the district court's order affirming the bankruptcy court's order dismissing their adversary action for failure to comply with discovery and alternatively granting Defendants' motion for summary judgment.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny Appellants' motion for summary reversal and affirm on the reasoning of the district court.   Hollar v. Myers, Nos.  CA-95-366;  BK-93-11389C-7W-B (M.D.N.C. Sept. 5, 1995).   Additionally, we deny Appellants' motion to strike Appellees' informal brief.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED